NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD BROWNELL MARTIN,                         No. 18-35768

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00741-RAJ

 v.
                                                MEMORANDUM*
WASHINGTON STATE DEPARTMENT
OF CORRECTIONS – EDUCATION;
LONNIE ROBERTS, Correctional Program
Manager,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Washington state prisoner Ronald Brownell Martin appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action challenging his

exclusion from community college classes. We have jurisdiction under 28 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order). We affirm.

      The district court properly dismissed Martin’s action because Martin failed

to allege facts sufficient to show that he was deprived of a right secured by the

Constitution and laws of the United States. See Chudacoff v. Univ. Med. Ctr. of S.

Nev., 649 F.3d 1143, 1149 (9th Cir. 2011) (elements of § 1983 action); Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (though pro se pleadings are to be

liberally construed, a plaintiff must still present factual allegations sufficient to

state a plausible claim for relief).

      AFFIRMED.




                                            2                                     18-35768